Citation Nr: 1430091	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-41 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to higher initial ratings for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel




REMAND

The Veteran served on active duty from October 1967 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision review officer (DRO) decision.  By that decision, the Veteran was awarded service connection for PTSD and assigned a 30 percent disability rating, effective from April 26, 2007.  In a January 2010 statement, the Veteran disagreed with the assigned disability rating and also raised the issue of entitlement to TDIU.  By a June 2012 DRO decision, the Veteran's PTSD disability evaluation was increased to 70 percent, effective May 3, 2012.  Entitlement to TDIU was denied.  

By way of a September 2012 action, the issues of entitlement to TDIU and to initial ratings greater than 30 percent from April 26, 2007, and greater than 70 percent from May 3, 2012, for PTSD were remanded by the Board for further development, to include providing the Veteran with a VA examination to assess the severity of his PTSD from 2007 forward.  The Veteran underwent a VA examination in January 2013, the report of which is contained in his Virtual VA file.  Thereafter, in April 2014, the RO issued a supplemental statement of the case (SSOC).  The SSOC listed the issue addressed therein as:  "The propriety of assigning an initial evaluation of 70 effective 04-26-07 for [PTSD], to include entitlement to [TDIU]."  The SSOC then shows that the RO's decision with respect to the "initial" rating was as follows:  "The initial evaluation of 70 percent assigned for [PTSD] is proper; [e]ntitlement to [TDIU] remains denied."

The Board cannot discern from the phrasing of the issue and decision in the April 2014 SSOC whether the Veteran was in fact awarded a 70 percent rating for PTSD from the April 26, 2007, effective date of his award of service connection.  It appears from the "decision" language that such an award was in fact made-an "initial" 70 percent was deemed proper, but the claims folder contains no rating decision or associated code sheet showing that a 70 percent rating had in fact been assigned prior to May 3, 2012.  Moreover, the Certification of Appeal by the RO reflects that a determination dated in August 2007 had been confirmed, which is not helpful to the Board because the 2007 determination was a decision by which service connection for PTSD had been denied.  Accordingly, before the Board can proceed with adjudication of the Veteran's claims, the matters must be remanded for clarification regarding the Veteran's PTSD disability rating.

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

The AOJ should clarify whether the Veteran has in fact been assigned a 70 percent disability rating prior May 3, 2012.  Any relevant rating decision/code sheet not associated with the record should be associated with the Veteran's claim folder.  At a minimum, the AOJ should ensure that the claims folder contains clarification reflecting the Veteran's PTSD disability rating(s) and effective date(s).  If the intent of the April 2014 SSOC was to award a 70 percent rating for PTSD any sooner than May 3, 2012, this should be communicated clearly to the Veteran along with an award letter.  If the intent was to continue the previously assigned 30 percent rating from April 26, 2007, and 70 percent rating from May 3, 2012, this should be communicated to the Veteran in an amended SSOC.  He and his representative should be given opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

